Citation Nr: 9936012	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-07 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date earlier than May 1, 1995, 
for an award of payment of Dependency and Indemnity 
Compensation (DIC) benefits, based on the grant of service 
connection for the cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1960.

A November 1997 rating determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa awarded entitlement to service connection for cause of 
the veteran's death.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1998 
decision by the RO, which denied an effective date earlier 
than May 1, 1995 for the award of Dependency and Indemnity 
Compensation.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed by the RO.  

2.  The veteran died in June 1978, and no service connected 
disability had been established prior to a rating decision of 
November 1997.  

3.  Applications for Dependency and Indemnity Compensation 
(DIC) and Social Security benefits were made in April 1995.  
Service connection for the cause of the veteran's death was 
awarded by the November 1997 rating determination.


CONCLUSION OF LAW

Payment of DIC earlier than May 1, 1995, as a result of the 
grant of service connection for the cause of the veteran's 
death is not warranted.  38 U.S.C.A. § 5111 (West 1991); 38 
C.F.R. § 3.31 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented a claim which is not 
implausible.  Further, after reviewing the record, the Board 
is satisfied that all the relevant facts have been fully 
developed and that the case is properly in appellate status.

The surviving spouse of a veteran who has died from a 
service-connected disability after December 31, 1956, may be 
entitled to DIC.  38 U.S.C. §§ 1310, 1311.  The veteran's 
death will be considered service connected where a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1999).  

If a claimant files an application for DIC benefits within 
one year after the veteran's death, then the effective date 
is the first day of the month in which the veteran died.  38 
U.S.C. § 5110(d)(1).  If no such application is filed or 
could be construed to have been filed within one year after 
the veteran's death, the relevant effective date provision is 
38 U.S.C. § 5110(a), which states: "[u]nless specifically 
provided otherwise in this chapter, the effective date of an 
award based on . . . a claim for . . . dependency and 
indemnity compensation or pension shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."

Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on original claim 
for DIC may not be made for any period prior to the first day 
of the calendar month following the month in which the award 
became effective.  38 C.F.R. § 3.31 (1999).

Any communication or action indicating an intent to apply for 
one or more benefits may be considered as an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(1999).

The veteran died on June [redacted] 1978.  The cause of death was 
listed as metastatic adenocarcinoma and adenocarcinoma of the 
stomach.  No formal or informal claim was filed for DIC until 
April 1995.  The veteran's widow explained that, before he 
died, her husband saw a representative of the Black Hawk 
County Veteran's Affairs Office, who informed him that he or 
his family was ineligible for VA benefits because he did not 
serve during wartime.  The claims file does not contain 
application for a flag notice to the VA.  

The appellant and her representative maintain that an 
effective date prior to May 1, 1995 is warranted for the 
grant of DIC benefits.  In support of this claim the 
appellant and her representative have argued that the 
veteran's country killed him in 1978 and that benefits should 
extend back to 1977, the original date when they saw a 
representative of the Black Hawk County Veteran's Affairs 
Office, and possibly back as far as 1957 when the veteran was 
exposed to radiation.  

Service connection was not in effect for any disability at 
the time of the veteran's death.  According to the veteran's 
spouse, she and her husband were disillusioned by the 
encounter with the county veteran's affairs office before his 
death such that no claims were filed prior to the current 
claim.  Years later, in April 1995, an informal claim for DIC 
was initiated.  DIC benefits were awarded effective from the 
beginning of the month following her application, from May 1, 
1995.  Additionally, the Board notes that on her application 
for dependency and indemnity compensation, the appellant 
documented that also she applied for Social Security benefits 
in April 1995.

As stated in McTighe v. Brown, 7 Vet. App. 29 (1994), 
"erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits."  Id. at 
30 (relying on OPM v. Richmond, 496 U.S. 414, 424, 110 L. Ed. 
2d 387, 110 S. Ct. 2465 (1990)).  Therefore, even had the 
appellant received erroneous information from VA personnel, 
there would be no basis for award of an earlier effective 
date absent a claim actually being filed.  38 C.F.R. § 3.155.  
No such claim is of record, however.  In this case, however, 
the source of the purportedly erroneous information was not 
even a VA or federal government employee, rather he/she was a 
county employee.  Therefore, the theory advanced in these 
regards would not serve as a basis for the relief sought.

The appellant's representative, in an informal hearing 
presentation dated in August 1999, also cited 38 C.F.R. 
§ 3.153 and requested the case be remanded for further 
development and consideration of this potentially relevant 
provision vis-à-vis  determination of the correct effective 
date for the award of benefits.  

Certain claims filed with the Social Security Administration 
(SSA) will be considered claims for death benefits for VA 
purposes.  38 U.S.C.A. § 5105 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.153 (1999).  A claim is considered to have been 
received by VA on the date of receipt by SSA.  Id.; 38 C.F.R. 
§ 3.201 (1999).  However, as noted above, the appellant 
reported that she filed for SSA benefits in April 1995, the 
same month in which she filed for VA benefits.  Therefore, in 
this instance, even if she filed the proper joint SSA/VA form 
at that time such as to trigger the operation of section 
3.153, the earliest effective date for payment would still be 
May 1, 1995, determined in accordance with 38 C.F.R. § 3.31, 
which is the currently assigned effective date.  

In light of the foregoing, the Board has considered whether 
the appellant has been given adequate notice and opportunity 
to respond, and, if not, whether she has been prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Given the ultimate relevancy of the provision, the Board 
concludes that remanding the case to allow the RO to consider 
and afford the claimant a copy of what the record 
demonstrates is an inapplicable provision would exalt form 
over substance and that the appellant has not been prejudiced 
by the Board's consideration of the claim on the merits at 
this time.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to an earlier effective date.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  



ORDER

Entitlement to an effective date earlier than May 1, 1995, 
for the grant of DIC benefits, is denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

